_-




                  THE     ATTORNEYGENERAL
                               OF    -XAS




     Honorable D. H. Utley
     County Auditor, Clay County
     Henrietta, Texas
     Dear Sir:                      Opinion No. ,3-7094
                                    Re: Can one of six common school
                                    districts composing a rural high
                                    school district withdraw from said
                                    rural high school district?
                                    Also rela,tedquestions.
                 Your r;ecentletter to .thisdepartment reads in part as
     follows:
              "On April 24, 1941 the Clay Co, School Board of
        Trustees ,whileconvened in a call session deemed i,t
        advisable and for the Public good to form a Rural High
        School Dist. by grouping six Common Sch, Dist,, each
        of which had less than 400 Scholastics, with a com-
        bined area of more than 100 Sq. Miles, This election
        was ordered as provided by CJhapte:~
                                           19-A R. S P 1925,
        as amended, and Article 2922 C, as amended, said eiec-
        tion carried by majoritiyvote of entire composed Rural
        High School Dist,
              "Said Dist, ~8s established and has funz,tionedas
        such since June 7, 1941, but on ,i,he
                                            site designa,ted,on
        account of scarecity of material and labor .theBuild-
        ings have not been erected, kit the School is being
        held in a near by School Bldg,
              'Now the Question - If one of the six Common Sch.
        Dist,s wants ,towith-,drawfrom the Rural High Sch. Dist.
        Can they? If so what way may they do so?
              "If they can by election whose duty to call the
        election, the County School Board or the County Judge?"
        Art, 2922a, V.A.C.S., reads as follows:
              "In each organized county in this St,ateand in any
        county~which shall hereafter be organized, the county
        school trustees shall have 'theauthority to form one or
        more rural high school districts, by grouping contiguous
        common school districts having leys than four hundred
Hon. D. H. Utleg, page 2             0 -7094


   scholastic population and independent school districts
   having less than two hundred and fifty scholastic
   population for the purpose of establishing and oper-
   ating rural high schools, provided also that the ccuntg
   school trustees may annex one or more common school
   districts or one or more independent school districts
   having leas than two hundred and fifty scholastic pop-
   ulation to a common school district having four hundred
   or more scholastic population OP to an independent
   district having two hundred and fifty or more scholastic
   population upon the approval of the board of trustees
   of each school district affected; provided that when
   one OP more commonschool districts are so annexed to
   a common school district having four hundred or more
   scholastic population, or to an independent district
   having two hundred and fifty, OP more scholastic  popu-
   lation, as the case may be, a board of trustees shall
   be elected from the district at large and shall have
   the management and control of the district a8 enlarged
   until the time for the next election and qualifications
   of trustees for common and independent districts, as
   provided by General Law. Provided --that the county school
   trustees shall --
                  have the authority & abolish 5 rural
   m    school district z a petition signed bx a maioritg
   of the voters --
   --            of each elementarv district composing the
   rural high school district and when such dIstrlct has
   been abolished the elementary districtsshall automati-
   cally revert back to their original status, wfth the
   exception that in the event there are any outstanding
   indebtednesses against the said rural school district
   each elementary dis,trlctshall assume its proportional
   part of the debts,    (Emphasis added.)
          The underscored provfsfon of said Art. 2922a, supra,
is the only authority we have been able to locate wherebya rural
high school district can be abolished, Said provision requires
'a petition signed by a majority of the voters of each elementary
district composing the rural high school district.~mphasis
added.)
          Therefore, it is the opinion of this department that
unless a majority of the voters In m    of the common school dis-
tricts composing the rural high school distrfct in question,
should present a signed petition to the county school trustees
requestfng the abolition of such rural high school district,
such trustees would have no authority to abolish same. Neither
is there any provision of law whereby one of safd common school
districts can withdraw from said rural high school di8trict.
          YOUP first question   is   answered in the negative.
Hon. D. H. Utley, page 3        o-7094


          In view of the foregoing, the other questions sub-
mitted require no answers.
                               Very truly yours,
                            ATTORNEY GENERAL OF TEXAS

                               By s/L. H. Flewellen
                                    L. H. Flewellen
                                    Assistant
LKF:v:wc


APPROVED MAR 8, 1946
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman